         Case 4:21-cv-00450-JM Document 19 Filed 06/17/21 Page 1 of 28




                           IN THE UNITED STATES DISTRICT COURT   U.S. DISTRICT c
                                                                                                        FILED
                          FOR THE EASTERN DISTRICT OF ARKANSA§ASTERN DISTRICT
                                                                                                           N 7 02
DYLAN BRANDT, et al.,                                   )
                                                        )
Plaintiffs,                                             )
                                                        )
vs.                                                     ) Case No. 4:21-cv-450-JM
                                                        )
LESLIE RUTLEDGE, et al.,                                )
                                                        )
Defendants.                                             )



                     STATEMENT OF INTEREST OF THE UNITED STATES

         The United States respectfully submits this Statement oflnterest, under 28 U.S.C. § 517, 1

to advise the Court of its view that the Equal Protection Clause of the Fourteenth Amendment

bars the State of Arkansas from discriminating against transgender2 minors by enacting

legislation that wholesale prohibits healthcare providers from providing them with certain

categories of medically necessary care, or referring them to another provider for such care.

House Bill 1570 (H.B. 1570), passed into law on April 6, 2021 and enacted as Act 626, prohibits

the provision of or referral for "gender transition procedures" for any individual under eighteen

( 18) years of age. Act 626 § 3, 93rd Gen. Assemb., Reg. Sess. (Ark. 2021) (to be codified at Ark.

Code Ann.§ 20-9-1502(a)-(b)). Plaintiffs have filed a private action challenging the law on




1 Under 28 U.S.C. § 517, "[t]he Solicitor General, or any officer of the Department of Justice, may be sent by the

Attorney General to any State or district in the United States to attend to the interests of the United States in a suit
pending in a court of the United States, or in a court of a State, or to attend to any other interest of the United
States." Id.; see also Jones Truck Lines, Inc. v. AFCO Steel, Inc., 849 F. Supp. 1296, 1305 n.4 (E.D. Ark. 1994)
(recognizing that the United States may "assert to a court its position ... in matters of significant interest").

2The term "transgender" refers to a person whose gender identity differs from the person's assigned sex at birth,
whereas the te1m "cisgender" refers to a person whose gender identity is the same as the person's assigned sex at
birth. For example, a transgender girl is a person who identifies as a girl but whose sex assigned at birth was male.


                                                                                                          4:21-cv-450-JM
       Case 4:21-cv-00450-JM Document 19 Filed 06/17/21 Page 2 of 28




multiple grounds, including the Equal Protection Clause. The United States files this Statement

of Interest in support of Plaintiffs' Motion for Preliminary Injunction, as Act 626 cannot survive

the heightened scrutiny to which it must be subjected and therefore would violate the Equal

Protection Clause if allowed to go into effect.

       This case implicates important federal interests. The United States is charged with

protecting the civil rights of individuals seeking nondiscriminatory access to healthcare in a

range of health programs and activities under Section 1557 of the Affordable Care Act, 42

U.S.C. § 18116. The Department of Justice is further charged with the coordination and

implementation of federal nondiscrimination laws that protect individuals against discrimination

on the basis of sex in a wide range of federally-funded programs and activities, including, but not

limited to, the provision ofhealthcare. Exec. Order No. 12250, § 1-201, 45 Fed. Reg. 72,995

(Nov. 4, 1980).

       The United States has a strong interest in protecting the rights of lesbian, gay, bisexual,

and transgender individuals. To that end, the President has issued an Executive Order that

recognizes the right of all persons to "be treated with respect and dignity," "to access healthcare

... without being subjected to sex discrimination," and to "receive equal treatment under the

law, no matter their gender identity or sexual orientation." Exec. Order No. 13,988, 86 Fed. Reg.

7,023 (Jan. 25, 2021 ). The United States also recently filed a Statement oflnterest in Diamond v.

Ward, No. 5:20-cv-00453-MTT (M.D. Ga., Apr. 22, 2021), regarding the inadequacy, under the

Eighth Amendment to the U.S. Constitution, of medical treatment for gender dysphoria that was

provided to a trans gender woman while in the custody of the Georgia Department of Corrections.

       Act 626 specifically and discriminatorily denies transgender minors, and only

transgender minors, the ability to receive medically necessary care based solely on their sex


                                                  2
                                                                                      4:21-cv-450-JM
        Case 4:21-cv-00450-JM Document 19 Filed 06/17/21 Page 3 of 28




assigned at birth. Discriminating against transgender minors in this manner violates the Equal

Protection Clause. Such discrimination would be justified only if Arkansas could show that it is

substantially related to achieving an important governmental interest. Arkansas cannot make that

showing. For this reason, the United States believes that Plaintiffs' Equal Protection challenge to

Act 626 is likely to succeed on the merits.



                                         BACKGROUND

        Act 626 was passed into law on April 6, 2021 by a simple majority of the General

Assembly, overcoming a Governor's veto less than 24 hours prior. The Act states that "a

physician or other healthcare professional shall not provide gender transition procedures to any

individual under eighteen ( 18) years of age," nor refer any individual to another healthcare

professional for the same. Act 626 § 3 (to be codified at Ark. Code Ann. 20-9-l 502(a)-(b)). The

legislature's proffered justification for this Act is that "the risks of gender transition procedures

far outweigh the benefits at this stage of clinical study on these procedures." Id. § 2(15). For

purposes of Act 626, "gender transition procedures" include any:

        medical or surgical service, including without limitation physician's services,
        inpatient and outpatient hospital services, or prescribed drugs related to gender
        transition that seeks to: (i) Alter or remove physical or anatomical characteristics
        or features that are typical for the individual's biological sex; or (ii) Instill or
        create physiological or anatomical characteristics that resemble a sex different
        from the individual's biological sex ...

Id. § 3 (to be codified at Ark. Code Ann. 20-9-1501(6)). Act 626 defines "biological sex" to

mean:

        the biological indication of male and female in the context of reproductive
        potential or capacity, such as sex chromosomes, naturally occurring sex
        hormones, gonads, and nonambiguous internal and external genitalia present at
        birth, without regard to an individual's psychological, chosen, or subjective
        experience of gender.

                                                   3
                                                                                         4:21-cv-450-JM
        Case 4:21-cv-00450-JM Document 19 Filed 06/17/21 Page 4 of 28




Id. (to be codified at Ark. Code Ann. 20-9-1501(1)). 3 Act 626's definition of"gender transition"

surgeries does not include procedures provided to individuals under eighteen years of age who

have a medically verified or diagnosed "disorder of sex development." 4 Id. (to be codified at

Ark. Code Ann. 20-9-1502(c)(I), (2)). Under the law, any healthcare professional who provides

a gender transition procedure to a minor, or makes a referral for such a procedure, is subject to

discipline by a licensing entity or disciplinary review board. Id. (to be codified at Ark. Code

Ann. 20-9-1504(a)). Further, they face legal liability in a judicial or administrative proceeding

for any "actual or threatened violation" of the Act. Id. (to be codified at Ark. Code Ann. 20-9-

1504(b)).

         On May 25, 2021, Plaintiffs filed this action against Leslie Rutledge, Arkansas Attorney

General; Amy Embry, Executive Director of the Arkansas State Medical Board; and fourteen



3 The United States does not concede the accuracy of this definition. The binary of"male" or "female" (here "the
biological indication of male and female") does not account for full scientific understanding of biological sex. And
scientific literature suggests that the concept of"biological sex" is more complicated than "biological indication[s]"
of"reproductive potential or capacity." For example, there is significant evidence of variations in brain development
and brain anatomy that are not accounted for in defendant's definition. See generally, e.g., Sarah S. Richardson, SEX
ITSELF: THE SEARCH FOR MALE& FEMALE IN THE HUMAN GENOME (2013); lvanka Savic & Stefan Arver, Sex
Dimorphism of the Brain in Male-to-Female Transsexuals, 21 CEREBRAL CORTEX 2525 (2011); Bonnie Auyeung, et
al., Fetal Testosterone Predicts Sexually Differentiated Childhood Behavior in Girls and in Boys, 20 PSYCHOL. Ser.
144 (2009); Eileen Luders, et al., Regional Gray Matter Variation In Male-To-Female Transsexualism, 46
NEUROIMAGE 904 (2009); Dick F. Swaab, Sexual Differentiation Of The Brain And Behavior, 21 BEST PRAC. &
RCHS.: CLINICAL ENDOCRIN. & METABOLISM 431 (2007); Han Berglund, et al., Brain Response to Putative
Pheromones In Lesbian Women, 103 PROC. NAT'L ACAD. Ser. 8269 (Jan-Ake Gustafsson, et al. eds., 2006);
Stephanie H.M. Van Goozen, et al., Organizing and Activating Effects ofSex Hormones in Homosexual
Transsexuals, 116 BEHAV. NEUROSCI. 982 (2002); Richard Green & E.B. Keverne, The Disparate Maternal Aunt-
Uncle Ratio in Male Transsexuals: An Explanation Invoking Genomic Imprinting, 202 J. THEO. BIOLOGY 55 (2000);
Frank P.M. Kruijver, et al., Male-to-Female Transsexuals Have Female Neuron Numbers in a Limbic Nucleus, 85 J.
CLINICAL ENDOCRIN. & METABOLISM 2034 (2000); Jay N. Giedd, et al., Sexual Dimorphism Of The Developing
Human Brain, 21 PROGRESS NEURO-PSYCHOPHARMACOLOGY & BIOL.PSYCHIATRY 1185 ( 1997).

4The law's reference to "disorders of sex development" is a carve-out for the approximately I. 7% of people who are
born intersex. See Anne Fausto-Sterling, THE FIVE SEXES, REVISITED, Sers., July-Aug. 2000, at 18, 20. "Intersex" is
an umbrella term for the many possible differences in sex traits or reproductive anatomy compared to the usual two
ways that human bodies develop. These can include differences in genitalia, hormones, internal anatomy, brain
anatomy, brain development, or chromosomes. Because there are multiple factors that influence sex, those factors
may provide different outcomes for different people.

                                                          4
                                                                                                     4:21-cv-450-JM
       Case 4:21-cv-00450-JM Document 19 Filed 06/17/21 Page 5 of 28




members of the Arkansas State Medical Board, all in their official capacities. Compl. For

Declaratory and Injunctive Relief 1, ECF No. 1. Plaintiffs include transgender minors and their

families, as well as two medical doctors who bring their claims in their individual capacities on

behalf of themselves and their patients. Id. at 1, 4-8. The complaint seeks declaratory and

injunctive relief, alleging the law violates the Equal Protection Clause of the Fourteenth

Amendment (minor and doctor plaintiffs), the Due Process Clause of the Fourteenth Amendment

(parent plaintiffs), and the First Amendment (all plaintiffs). Id. at 46. Plaintiffs filed a motion for

preliminary injunction and a memorandum in support of that motion on June 15, 2021.



                                            ARGUMENT

        In determining whether to grant a motion for a preliminary injunction, the court reviews:

"( 1) the threat of irreparable harm to the movant; (2) the state of the balance between this harm

and the injury that granting the injunction will inflict on other parties litigant; (3) the probability

that movant will succeed on the merits; and (4) the public interest." Home Instead, Inc. v.

Florance, 721 F.3d 494,497 (8th Cir. 2013) (quoting Dataphase Sys., Inc. v. CL Sys., Inc., 640

F.2d 109, 113 (8th Cir. 1981) (en bane)). In this Statement oflnterest, the United States argues

that the plaintiffs are likely to succeed on the merits on their Equal Protection claim. This

Statement does not address the other preliminary injunction factors, or plaintiffs' claims under

the Due Process Clause or the First Amendment. !

        A state law that specifically denies a limited class of people the ability to receive

medically necessary care from their healthcare providers solely on the basis of their sex assigned

at birth violates the Equal Protection Clause. And yet, this is exactly what Arkansas's Act 626

would do. Act 626 makes physicians and other healthcare professionals liable legally and for


                                                   5
                                                                                          4:21-cv-450-JM
       Case 4:21-cv-00450-JM Document 19 Filed 06/17/21 Page 6 of 28




professional misconduct if they provide or refer a transgender minor for gender-affirming care -

i.e., procedures that affirm the gender with which one identifies. For transgender individuals,

gender-affirming care includes procedures that support the process by which a person transitions

from living as a gender that corresponds to their sex assigned at birth to living as a different

gender. Act 626 limits only transgender minors from receiving gender-affirming care as

prescribed by a healthcare provider, and no one else. Indeed, cisgender minors are able to receive

gender-affirming care that involves the exact same treatment denied to transgender minors,

simply because for one minor the care affirms their "biological sex" as defined in Act 626 and

for the other it does not. These restrictions explicitly target transgender people.

       That the law references treatments for "gender transition" instead of explicitly

referencing "transgender minors" is of no legal consequence: by li~iting the treatments available

based on adherence to the law's definition of "biological sex," transgender minors are the only

group denied care because of their "biological sex" as it relates to their gender identity. See Bray

v. Alexandria Women's Health Clinic, 506 U.S. 263, 270 (1993) ("Some activities may be such

an irrational object of disfavor that, if they are targeted, and if they also happen to be engaged in

exclusively or predominantly by a particular class of people, an intent to disfavor that class can

readily be presumed."); see also Bostock v. Clayton Cnty., Ga., 140 S. Ct. 1731, 1742 (2020)

(when an employer discriminates against an employee based on the employee's sexual

orientation or gender identity, the employer "inescapably intends to rely on sex in its

decisionmaking") (emphasis added).

       As discussed below, Act 626 discriminates against transgender people and violates the

Equal Protection Clause under the requisite heightened scrutiny analysis. Discriminatory

treatment against transgender people should be evaluated under a heightened scrutiny analysis,


                                                  6
                                                                                        4:21-cv-450-JM
        Case 4:21-cv-00450-JM Document 19 Filed 06/17/21 Page 7 of 28




as it constitutes both sex discrimination and discrimination against transgender people as an

independently protected class. Under this analysis, Act 626 fails. Arkansas cannot demonstrate

that prohibiting certain medically necessary healthcare only for transgender people is

substantially related to achieving a legitimate government interest.

I. Act 626 is subject to heightened scrutiny under the Equal Protection Clause.

        The threshold inquiry in evaluating any Equal Protection claim is whether the

classification at issue warrants heightened review because it jeopardizes a fundamental right or

categorizes on the basis of an inherently suspect characteristic. Nordlinger v. Hahn, 505 U.S. 1,

10 (1992) (citations omitted). As discussed below, Act 626 is subject to heightened scrutiny

because it discriminates based on sex and transgender status.

   A.    Act 626 is subject to heightened scrutiny under the Equal Protection Clause
         because it discriminates on the basis of sex.

        Prohibiting medically necessary care in the manner proscribed by Act 626 amounts to

intentional discrimination against transgender minors on the basis of sex.

        Recently, the Supreme Court has explained that one cannot "discriminate against a

person for being ... transgender without discriminating against that individual based on sex."

Bostock, 140 S. Ct. at 1741. The Supreme Court has long held that the Equal Protection Clause

prevents states from discriminating against individuals on the basis of sex, absent "an

exceedingly persuasive" justification. See United States v. Virginia, 518 U.S. 515, 532-33 (1996)

("VMI"). Three courts of appeals - the Fourth, the Seventh, and the Eleventh Circuits-have

held that classifications based on gender identity or transgender status warrant heightened

scrutiny as a constitutional matter because they are classifications "on the basis of sex." See

Grimm v. Gloucester Cnty. Sch. Bd., 972 F.3d 586, 610-13 (4th Cir. 2020), as amended (Aug.

28, 2020), reh'gen bane denied, 976 F.3d 399 (4th Cir. 2020),petitionfor cert.filed, No. 20-

                                                 7
                                                                                       4:2 l -cv-450-JM
       Case 4:21-cv-00450-JM Document 19 Filed 06/17/21 Page 8 of 28




1163 (Feb. 19, 2021 ); Adams ex. rel. Kasper v. Sch. Bd. of St. Johns Cnty., 968 F .3d 1286, 1296

(11th Cir. 2020) ("discrimination against a trans gender individual because of [his or] her gender-

nonconformity is sex discrimination, whether it's described as being on the basis of sex or

gender.") (quoting Glenn v. Brumby, 663 F.3d 1312, 1317 (11th Cir. 2011)),petitionfor reh 'gen

bane pending, No. 18-13592 (11th Cir. Aug. 28, 2020); Whitaker By Whitaker ex rel. v. Kenosha

Unified Sch. Dist. No. 1 Bd. of Educ., 858 F .3d 1034, 1051 (7th Cir. 2017).

       Act 626 on its face discriminates on the basis of sex. Under the Act, transgender minors

are singled out for different treatment based on the law's definition of sex, which is limited to

what the State terms "biological sex." This classification alone, which "draw[s] distinctions

using sex or gender ... for differential treatment" triggers heightened scrutiny. See Adams, 968

F.3d at 1295 (citing Cleburne, 473 U.S. at 440). The Act uses the sex a person is assigned at

birth to prohibit certain medical procedures. This is, by definition, sex discrimination. See

Bostock, 140 S Ct. at 1741 (explaining that "if changing the employee's sex would have yielded

a different choice by the employer ... a statutory violation has occurred").

       Act 626 forbids providing certain forms of care to minors based on sex alone when it

permits a minor who was assigned the female sex at birth and identifies as female to receive care

that would be denied to a minor who was assigned the male sex at birth but identifies as female

(that is, who is transgender). A minor may not directly receive or be referred for care that

includes any "gender transition procedure," that would "alter or remove physical characteristics

or features" associated with the individual's "biological sex," as defined by the law, or those that

"seek to ... instill or create physiological or anatomical characteristics that resemble a sex

different from the individual's biological sex." Act 626 § 3 (to be codified at Ark. Code Ann. 20-

9-1501(6)(A)). This restriction applies only to minors who have a gender identity different than


                                                  8
                                                                                       4:21-cv-450-JM
       Case 4:21-cv-00450-JM Document 19 Filed 06/17/21 Page 9 of 28




their sex assigned at birth, i.e., transgender minors. However, minors can receive those same

medical treatments if the treatments do not "alter ... characteristics or features" associated with

their "biological sex" as defined by the law. Id. For example, a minor whose assigned sex at birth

was male can receive puberty-blocking medication to treat precocious puberty so that the minor

can live as a boy, rather than prematurely experiencing sexual development. But a minor whose

assigned sex at birth was female cannot receive puberty-blocking medication so that the minor

can live as a boy, rather than developing the secondary sex characteristics of a woman. This

difference in outcome is based solely on a difference in their sex assigned at birth.

       When Arkansas differentiates in this way, it necessarily classifies these minors on the

basis of sex. See Flack v. Wis. Dep 't of Health Servs., 328 F. Supp. 3d 931, 948 (W.D. Wis.

2018) (holding that insurer's denial of coverage for medically necessary care based on plaintiffs'

sex assigned at birth was a "straightforward case of sex discrimination"); see also Bostock, 140

S. Ct. at 1746 ("By discriminating against transgender persons, the employer unavoidably

discriminates against persons with one sex identified at birth and another today."); Whitaker, 858

F.3d at I 051 (school district's policy requiring students to use bathroom in accordance with the

sex on the student's birth certificate "cannot be stated without referencing sex" and, therefore, "is

inherently based upon a sex-classification and heightened review applies").

       The State also discriminates against transgender minors for failing to conform to the sex-

and gender-based stereotypes associated with the sex they were assigned at birth. As the

Eleventh Circuit has explained, "discrimination against a transgender individual because of her

gender-nonconformity is sex discrimination, whether it's described as being on the basis of sex

or gender." Glenn, 663 F.3d at 1317. The law permits gender-affirming care when such care




                                                 9
                                                                                        4:21-cv-450-JM
          Case 4:21-cv-00450-JM Document 19 Filed 06/17/21 Page 10 of 28




reinforces the gender-based stereotypes associated with the individual's sex assigned at birth, but

prohibits it when the gender-affirming care does not reinforce those gender-based stereotypes.

           For example, the law would permit a minor whose sex assigned at birth was female to

undergo a voluntary cosmetic breast augmentation procedure, but not allow a minor whose sex

assigned at birth was male to undergo the same procedure - even when recommended as

medically appropriate by a physician - simply because on the first minor, the procedure aligns

with stereotypical notions of the minor's sex assigned at birth, while on the second minor, the

same procedure does not. Similarly, the law would permit a doctor to prescribe testosterone to a

minor whose sex assigned at birth was male for male hypogonadism, where the body produces

insufficient testosterone, because that prescription aligns with gender-based stereotypes about

what is considered "masculine." But a doctor would face professional reprimand and legal action

for prescribing medically necessary testosterone to a minor whose sex assigned at birth was

female because that prescription would undermine the gender-based stereotypes associated with

his sex assigned at birth (or "femininity"). By deciding who receives medically prescribed care

based on the State's definition of "biological sex," Arkansas's lawmakers are supplanting the

medical judgment and expertise of the minors' treating healthcare providers with stereotypical

beliefs about appropriate gender expression.

           Relatedly, Act 626's carve-out for intersex5 minors further confirms the law's reliance on

gender-based stereotypes related to a minor's sex assigned at birth, and in fact undermines the

law's underinclusive definition of "biological sex." Specifically, the law excludes from its

prohibition any "services" to intersex minors, presumably when those procedures are intended to

conform the minor's physical appearance to stereotypical expectations associated with the sex


5   See supra n.4.

                                                   10
                                                                                       4:21-cv-450-JM
        Case 4:21-cv-00450-JM Document 19 Filed 06/17/21 Page 11 of 28




the minor was assigned at birth. Act 626 § 3 (to be codified at Ark. Code Ann. 20-9-1502(c)).

There is no explanation or justification why these "services," explicitly deemed "not gender

transition procedures," are permissible when considered to be medically necessary for intersex

minors, but grounds for professional misconduct and civil litigation when provided to

transgender minors. See id. Allowing these procedures for an intersex minor, but disallowing the

same procedures prescribed by a medical professional to affirm a trans gender minor's gender

identity, constitutes a distinction based on impermissible gender and sex-based stereotypes.

   B.     Act 626 is subject to heightened scrutiny under the Equal Protection Clause
          because it discriminates on the basis of transgender status.

        Prohibiting medically necessary care in the manner proscribed by Act 626 also

discriminates against trans gender minors on the basis of trans gender status.

        The text of Act 626 explicitly classifies transgender people for different treatment. The

law's legislative findings make clear that the law specifically addresses "children who are

gender-nonconforming" and who "experience distress at identifying with their biological sex."

Id. § 2(3). It prohibits any healthcare professional from "provid[ing] gender transition

procedures," or making a referral for the same, to any individual under eighteen years of age.

Id.§ 3 (to be codified at Ark. Code Ann. 20-9-1502(a), (b)). These "procedures" are defined as

medical or surgical services that support a "gender transition," defined by the act as "the process

in which a person goes from identifying with and living as a gender that corresponds to his or her

biological sex to identifying with and living as a gender different from his or her biological sex."

Id. (to be codified at Ark. Code Ann. 20-9-1501(5)). By definition, a transgender person is

someone whose gender identity is inconsistent with their sex assigned at birth, and thus

transgender people are the only class of people who would seek "gender transition" services. Act



                                                 II
                                                                                      4:21-cv-450-JM
      Case 4:21-cv-00450-JM Document 19 Filed 06/17/21 Page 12 of 28




626 requires that transgender minors, as a group, be treated differently from cisgender minors -

and imposes significant penalties for violations of its provisions.

       For example, similar to the example provided prior, supra Section I.A., if a medical

doctor determines that two young people with the same sex assigned at birth should each be

prescribed the same puberty-blocking medication, the doctor is permitted to prescribe such

medication to the cisgender minor to suppress precocious puberty, but faces professional

reprimand and legal liability for prescribing the exact same medication to a transgender minor

even when the medication is necessary as a gender-affirming treatment.

       The Supreme Court has analyzed four factors to determine whether a classification

warrants heightened scrutiny: (1) whether the class has historically been subjected to

discrimination, see Lyng v. Castillo, 477 U.S. 635, 638 (1986); (2) whether the class has a

defining characteristic that "frequently bears no relation to ability to perform or contribute to

society," Cleburne, 473 U.S. at 440-41 (quoting Frontiero v. Richardson, 411 U.S. 677,686

(1973) (plurality opinion)); (3) whether the class has "obvious, immutable, or distinguishing

characteristics that define them as a discrete group," Lyng, 477 U.S. at 638; and (4) whether the

class is a minority lacking political power, Bowen v. Gilliard, 483 U.S. 587, 602 (1987).

After evaluating the four factors as they relate to transgender people, both the Fourth and Ninth

Circuits - the only circuits to have addressed this question to date - recognized transgender

people as a quasi-suspect class under the Equal Protection Clause. See Grimm, 972 F .3d at 611

(finding "[e]ach factor readily satisfied" with regards to transgender people); Karnoski v. Trump,

926 F.3d 1180, 1200 (9th Cir. 2019) (upholding the district court's application of strict scrutiny

after applying the factors to determine transgender people are a quasi-suspect class); but cf

Brown v. Zavaras, 63 F.3d 967,971 (10th Cir. 1995) (recognizing that "sexual identity" may be


                                                  12
                                                                                       4:21-cv-450-JM
      Case 4:21-cv-00450-JM Document 19 Filed 06/17/21 Page 13 of 28




immutable but unable to evaluate the factors because of pro se plaintiffs conclusory allegations

and following the since overruled holding in Holloway v. Arthur Andersen & Co., 566 F.2d 659

(9th Cir. 1977), that transgender plaintiff not entitled to heightened scrutiny). Several district

courts have concluded the same. See, e.g., F. V. v. Barron, 286 F. Supp. 3d 1131, 1145 (D. Idaho

2018), decision clarified sub nom. F. V. v. Jeppesen, 466 F. Supp. 3d 1110 (D. Idaho 2020), and

decision clarified sub nom. F. V. v. Jeppesen, 477 F. Supp. 3d 1144 (D. Idaho 2020); Flack, 328

F. Supp. 3d at 951-53; MA.B. v. Ed. of Educ. of Talbot Cnty., 286 F. Supp. 3d 704, 719-21 (D.

Md. 2018); Evancho v. Pine-Richland Sch. Dist., 237 F. Supp. 3d 267,288 (W.D. Pa. 2017); Bd.

of Educ. of the Highland Loe. Sch. Dist. v. United States Dep 't of Educ., 208 F. Supp. 3d 850,

873-74 (S.D. Ohio 2016); Adkins v. City of New York, 143 F. Supp. 3d 134, 139-140 (S.D.N.Y.

2015); Norsworthy v. Beard, 87 F. Supp. 3d I 104, 1119 (N.D. Cal. 2015). Although no Court

within the Eighth Circuit has yet examined this question, each of the four factors supports a

finding that trans gender status warrants heightened scrutiny.

        1. The class has been subjected to historical discrimination.

        Even the most cursory study of the treatment of trans gender individuals in the United

States reveals that such individuals, as a class, have historically been subject to discrimination.

See Grimm, 972 F.3d at 611-12; Flack, 328 F. Supp. 3d at 952-53; MA.B., 286 F. Supp. 3d at

720; Evancho, 237 F. Supp. 3d at 288; Highland, 208 F. Supp. 3d at 874; Adkins, 143 F. Supp.

3d at 139. As the court in Whitaker observed, "[t]here is no denying that transgender individuals

face discrimination, harassment, and violence because of their gender identity." 858 F.3d at

1051. Transgender people experience higher levels of physical and sexual violence, harassment,

and discrimination in the workplace, housing, healthcare, and school than their non-transgender

counterparts. See Karnoski v. Trump, No. C-17-1297-MJP, 2018 WL 1784464 at *10 (W.D.


                                                  13
                                                                                        4:2 l-cv-450-JM
      Case 4:21-cv-00450-JM Document 19 Filed 06/17/21 Page 14 of 28




Wash. Apr. 13, 2018) (citing Sandy E. James et al., Nat'l Ctr. for Transgender Equal., The

Report of the 2015 US. Transgender Survey, 132-34 (Dec. 2016), available at

https://perma.cc/FC9M-4QZJ (hereinafter USTS Report)), vacated on other grounds and

remanded, 926 F.3d 1180 (9th Cir. 2019). For example, nearly half (47%) ofrespondents to the

2015 USTS Report disclosed being sexually assaulted in their lifetime. USTS Report at 205.

Rates of sexual assault of transgender people of color is even more pronounced, as this number

increases to 65% for American Indian and Alaskan Native respondents, 59% for multiracial

respondents, 58% for Middle Eastern respondents, and 53% for Black respondents. Id. In the

healthcare setting, nearly one in four (23%) respondents reported delaying healthcare in the past

year for fear of being mistreated, and one in three (33%) respondents who had seen a healthcare

provider in the previous year reported at least one negative experience because of their real or

perceived gender identity, including being verbally harassed, physically attacked, or sexually

assaulted. Id. at 96-98.

        Transgender people are not spared experiences of discrimination, harassment, and

violence during childhood and adolescence. Seventy-seven percent (77%) ofrespondents to the

USTS Report who had come out as transgender or were perceived as transgender in kindergarten

through twelfth grade (K-12) reported at least one experience of"being verbally harassed,

prohibited from dressing according to their gender identity, or physically or sexually assaulted"

because of their real or perceived gender identity. USTS Report at 131; see also Grimm, 972

F.3d at 597. Nearly one in four (24%) of these respondents reported being physically attacked in

K-12 because people thought they were transgender. USTS Report at 132. Experiences of

discrimination among transgender minors are not limited to the education setting, as a recent

study found 61 % of transgender respondents ages thirteen to twenty-four who were employed


                                                14
                                                                                     4:21-cv-450-JM
      Case 4:21-cv-00450-JM Document 19 Filed 06/17/21 Page 15 of 28




had experienced discrimination in the workplace. The Trevor Project, Research Brief LGBTQ

Youth in the Workplace 1 (Mar. 30, 2021), available at https://perma.cc/P73U-HSUB. Further,

Arkansas is not the only state seeking to restrict the rights oftransgender youth. Twenty states

have introduced bills limiting the ability of trans gender minors to access gender-affirming

medical care; thirty-one states have introduced bills restricting the ability of transgender student

athletes to compete on sports teams in accordance with their gender identity. See Priya

Krishnakumar, This Record-Breaking Year for Anti-Transgender Legislation Would Affect

Minors the Most, CNN (Apr. 15, 2021), available at https://perma.cc/AN6W-DF6F.

       2. The class's defining characteristic has no relation to ability to contribute to society.

       The second factor in assessing whether a classification warrants heightened scrutiny is

whether the class has a defining characteristic that "bears [a] relation to ability to perform or

contribute to society." Cleburne, 473 U.S. at440-41 (internal quotation omitted). Transgender

status bears no such relation. As the court in Adkins noted, there is no "data or argument

suggesting that a transgender person, simply by virtue oftransgender status, is any less

productive than any other member of society." 143 F. Supp. 3d at 139. Accord Grimm, 972 F.3d

at 612; MA.B., 286 F. Supp. 3d at 720; Evancho, 237 F. Supp. 3d at 288; Highland, 208 F. Supp.

3d at 874; Norsworthy, 87 F. Supp. 3d at 1119 n.8. The American Psychiatric Association (APA)

has stated that "[b]eing transgender or gender diverse implies no impairment in judgment,

stability, reliability, or general social or vocational capabilities." APA Assembly and Board of

Trustees, Position Statement on Discrimination Against Transgender and Gender Diverse

Individuals (2012, 2018). Indeed, the court in MA.B. was unaware of any "argument suggesting

that a transgender person or person experiencing gender dysphoria is any less productive than

any other member of society." 286 F. Supp. 3d at 720. !fo the contrary, any impairment is likely


                                                  15
                                                                                        4:2 l-cv-450-JM
      Case 4:21-cv-00450-JM Document 19 Filed 06/17/21 Page 16 of 28




"the product of a long history of persecution forcing transgender people to live as those who they

are not." Adkins, 143 F. Supp. 3d at 139.

       3. The class shares characteristics that define them as a discrete group.

       The third factor to consider is whether the class in question shares "obvious, immutable,

or distinguishing characteristics that define them as a discrete group." Bowen, 483 U.S. at 602

(quoting Lyng, 477 U.S. at 638). Multiple courts have held that transgender status is immutable,

and "being transgender is not a choice[,] [r]ather, it is as natural and immutable as being

cisgender." Grimm, 972 F.3d at 612-13; see also, MA.B., 286 F. Supp. 3d at 720 ("transgender

status is immutable"); Evancho, 23 7 F. Supp. 3d at 288 (plaintiffs' "transgender characteristics

are inherent in who they are as people"); Norsworthy, 87 F. Supp. 3d at 1119 n.8 (finding

transgender identity "equally immutable" as sexual orientation). Further, transgender people

share a distinguishing characteristic - that their sex assigned at birth does not align with their

gender identity. MA.B., 286 F. Supp. 3d at 721; see also Highland, 208 F. Supp. 3d at 874

("transgender people have 'immutable [and] distinguishing characteristics that define them as a

discrete group,' or as the Second Circuit put it in Windsor, 'the characteristic of the class calls

down discrimination when it is manifest"') (quoting Lyng, 477 U.S. at 638; Windsor v. United

States, 699 F.3d 169, 183 (2d Cir. 2012) (internal citations omitted), afj'd, 570 U.S. 744 (2013));

Adkins, 143 F. Supp. 3d at 139-140 ("mismatch between the gender indicated on the document

and the gender of the holder calls down discrimination, among other problems").

       4. The class is a minority lacking political power.

       The final consideration is whether transgender people are a minority or lack political

power. Bowen, 483 U.S. at 602 (quoting Lyng, 477 U.S. at 638). Transgender people meet both

these criteria. See Grimm, 972 F .3d at 613 ("trans gender people constitute a minority lacking


                                                  16
                                                                                        4:2 l-cv-450-JM
      Case 4:21-cv-00450-JM Document 19 Filed 06/17/21 Page 17 of 28




political power"). There is no question that transgender people comprise a small percentage of

the United States population, with recent estimates that transgender individuals make up at 0.6%

of the U.S. adult population. Id. This percentage is the same for Arkansas where an estimated

0.6% (13,400) of the population identify as transgender. Andrew R. Flores et al., How Many

Adults Identify as Transgender in the United States? UCLA, Williams Inst., June 2016, at 3,

available at https://perma.cc/ATR5-DKG5. In addition, while the number of openly transgender

elected officials is growing, they still represent a fraction of public office holders. Grimm, 972

F.3d at 613 ("Even considering the low percentage of the population that is transgender,

transgender persons are underrepresented in every branch of government."). There are over

500,000 elected positions at the federal, state, and local level. Jennifer Lawless, Becoming a

Candidate: Political Ambition and the Decision to Run for Office 2 (2012). Openly transgender

people hold thirty-nine (<0.008%) of these offices. Victory Institute, Out for America, available

at https://perma.cc/E5H3-FJP6 (last visited June 16, 2021). Across the country, states are

introducing and passing legislation aimed at restricting the rights of transgender individuals,

particularly transgender minors. See discussion supra Part LB. I. The limited political power and

the resulting political vulnerability of the transgender community is undeniable.

       Upon consideration of these factors, the court should conclude that transgender people

are a quasi-suspect class entitled to heightened scrutiny.

II. Act 626 cannot survive heightened scrutiny because it is not substantially related to
    achieving Arkansas's articulated governmental interests.

       Act 626 cannot survive heightened scrutiny. To survive a heightened scrutiny analysis,

the government actor must show that the action in question "serves important governmental

objectives and that the discriminatory means employed are substantially related to the

achievement of those objectives." See VMI, 518 U.S. at 533 (quoting Miss. Univ.for Women v.

                                                 17
                                                                                       4:21-cv-450-JM
      Case 4:21-cv-00450-JM Document 19 Filed 06/17/21 Page 18 of 28




Hogan, 458 U.S. 718, 724 (1982)) (internal quotation marks omitted). "The burden of

justification is demanding and it rests entirely on the State." VMI, 518 at 533 (citing Miss. Univ.

for Women, 458 U.S. at 724). Heightened scrutiny requires that the justification proffered be

"exceedingly persuasive." Id. at 531. The required inquiry provides an enhanced measure of

protection in circumstances where there is a greater danger that the legal classification results

from impermissible prejudice or stereotypes, see, e.g., City of Richmond v. J.A. Croson Co., 488

U.S. 469, 493 (1989) (plurality opinion), or those that reflect "a bare ... desire to harm a

politically unpopular group," United States Dep 't ofAgric. v. Moreno, 413 U.S. 528, 534 (1973).

Act 626 cannot survive the rigorous analysis that heightened scrutiny demands.

        Arkansas proffers the protection of the "health and safety of its citizens, especially

vulnerable children" as its important governmental interest. Act 626 § 2(1 ). This justification is

mere pretext for animus against transgender minors. When evaluating an articulated

governmental interest, the 'justification must be genuine, not hypothesized," and "must not rely

on overbroad generalizations." VMI, 518 U.S. at 533; see also Grimm, 972 F.3d at 615 (holding

that policy restricting access to restroom by "biological sex" is "marked by misconception and

prejudice" against transgender plaintiff) (citation omitted); Adams, 968 F.3d at 1297 (holding

that no substantial relationship existed between defendants' articulated justification and its policy

because the concerns articulated by defendants were merely hypothesized, and because the

policy treated transgender plaintiff differently "simply because he defies gender stereotypes");

SmithKline Beecham Corp. v. Abbott Lab ys, 740 F.3d 471,483 (9th Cir. 2014) (noting that the

court must examine the law's "actual purposes and carefully consider the resulting inequality to

ensure that our most fundamental institutions neither send nor reinforce messages of stigma or

second-class status.") (citing Windsor, 570 U.S. 744)). A classification does not withstand


                                                  18
                                                                                       4:21-cv-450-JM
      Case 4:21-cv-00450-JM Document 19 Filed 06/17/21 Page 19 of 28




heightened scrutiny when "the alleged objective" of the classification differs from the "actual

purpose." Miss. Univ.for Women, 458 U.S. at 730.

       The State argues that this law is necessary to protect vulnerable children because the

"risks of gender transition procedures far outweigh any benefit at this stage of clinical study."

Act 626 § 2(15). This contention is both pretextual and factually incorrect, contradicted by the

text of the law itself, by the lawmakers' statements, by the medical consensus around such care,

and by the demonstrated negative impacts of denying gender-affirming, medically necessary care

to vulnerable transgender minors.

       First, this stated justification is pretextual. If the State's purported health-driven concerns

regarding the medical risks of the procedures undertaken as part of gender-affirming care were

genuine, the State would prohibit these procedures for all minors, whether they are transgender,

cisgender, or intersex. But instead of adopting an across-the-board standard, the State has

prohibited those treatments only when provided to a specific class of people - transgender

minors. As discussed in the example above, testosterone may be prescribed to a cisgender boy

for male hypogonadism, even though studies indicate that such treatment could also have a

negative effect on fertility, yet a transgender boy may not be prescribed the same. See Jordan

Cohen et al., Low Testosterone in Adolescents & Young Adults, IO Frontiers in Endocrinology,

Jan. 10, 2020, available at https://perma.cc/J7DD-AR3R. This singling out of trans gender

minors reveals that the purported neutral health-related justification is pretextual. See Church of

the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520,547 (1993) (observing that a state

undermines its stated interest "when it leaves appreciable damage to that supposedly vital

interest unprohibited") (internal quotation marks and citation omitted).




                                                  19
                                                                                        4:21-cv-450-JM
      Case 4:21-cv-00450-JM Document 19 Filed 06/17/21 Page 20 of 28




       Further, legislative hearings on H.B. 1570 (now Act 626) demonstrate the legislature's

bias. Across multiple days, the Arkansas House and Senate heard testimony from opponents of

the bill - limited to two minutes per witness - ranging from medical professionals to transgender

people themselves, discussing the detailed treatment protocols in place for transgender minors as

well as the life-threatening effects of making gender-affirming care inaccessible. See, e.g.,

Hearing on HB. 1570 Before the H Pub. Health, Welfare, & Lab. Comm., 202 l Leg. 93rd Sess.,

March 9, 2021 at 4:54:55- 5:37:48 (Ark. 2021) (hereinafter Mar. 9 Hearing) (statements of

Courtney Friarson, Gary Wheeler, Kristen Sowell, Lance Lavar, MD Hunter, Dr. Michele

Hutchinson, Willow Bashirs, Chris Attig, Carmen Angelica), available at

https://perma.cc/9MMK-B8QQ; Hearing on HB. 1570 Before the S. Pub. Health, Welfare, &

Lab. Comm., 2021 Leg. 93rd Sess., Mar. 22, 2021 at4:20:51-5:07:35 (Ark. 2021) (hereinafter

Mar. 22 Hearing) (statements of Lance Lavar, Cash Ashley, Chris Attig, Courtney Friarson, Dr.

Natalie Burr, Jennifer Steel, Joanna Brandt, Dr. Kathryn Stambough, Kristen Sowell, Genevieve

Bergman, Stacy O'Brien, Willow Bashirs, MD Hunter, Elizabeth Barger, Dr. Michele

Hutchinson), available at https://perma.cc/84UQ-MV5N. The two-minute time restriction

reportedly resulted in multiple people with first-hand experience on the topic being cut-off mid-

testimony. Yet, according to reports, such restrictions did not appear to apply to those witnesses

presenting in favor of the bill. See, e.g., Mar. 22 Hearing at 4:15:03 (Chair Sen. Cecile Bledsoe

informing a witness speaking in favor of the bill that the two-minute restriction did not apply to

him and that she would "love for [him] to go on."); Katie Eyer, Why the Arkansas Ban on

Medical Care for Transgender Kids Is Unconstitutional, The Regulatory Review, May 4, 2021,

available at https://perma.cc/UL94-ZW7V.




                                                 20
                                                                                      4:21-cv-450-JM
       Case 4:21-cv-00450-JM Document 19 Filed 06/17/21 Page 21 of 28




         Statements of H.B. 1570 (now Act 626) co-sponsors also reveal that the true motivation

driving this law is anti-transgender bias. For example, Representative Jim Wooten, when

addressing concerns oftransgender people, stated "what if your child comes to you and says I

want to be a cow?" Andrew DeMillo, Arkansas Lawmakers OK Transgender Sports, Treatment

Limits, Associated Press (Mar. 10, 2021 ), available at https://perma.cc/5CD8-MTWV.

Representative Marcus Richmond has shared anti-transgender social media posts. See

"Richmond 4 State Rep District 21," Is that lunch he is holding?, Facebook (Jan. 31, 2021 ),

https://perma.cc/9FAX-WL6R (reposting image and comment regarding Dr. Rachel Levine, the

current Assistant Secretary for Health at the U.S. Department of Health and Human Services,

and a transgender woman, in which Dr. Levine is referred to by her previous name and male

pronouns); Facebook (March 2, 2021), https://perma.cc/9O67-BELW (reposting cartoon

denigrating gender-affirming care for minors, originally posted by Representative Alan Clark).

The biases and moral disapproval articulated by the law and its sponsors are not justifiable

reasons to legislate. 6 See Lawrence v. Texas, 539 U.S. 558, 577-78 (2003) (holding moral

disapproval of same-sex sexual conduct and identity was impermissible basis for legislation); see

also Palmore v. Sidoti, 466 U.S. 429, 433 (1984) (noting in the race context that "[t]he

Constitution cannot control such prejudices but neither can it tolerate them. Private biases may

be outside the reach of the law, but the law cannot, directly or indirectly, give them effect.").

         Second, this justification lacks a scientific or other factual basis. Gender-affirming

treatment is supported by medical evidence that has been subject to rigorous study. Indeed, every

major expert medical association recognizes that gender-affirming care for transgender minors,


6Intermediate scrutiny is the appropriate level ofreview in this case. But even under rationality review, this statute
would fail because bare dislike of an unpopular social group is never a legitimate legislative motive. See Cleburne,
473 U.S. at 446-47; Moreno, 413 U.S. at 534.

                                                          21
                                                                                                       4:2 l-cv-450-JM
       Case 4:21-cv-00450-JM Document 19 Filed 06/17/21 Page 22 of 28




including forms of care prohibited by Act 626, may be medically appropriate and necessary to

improve the physical and mental health of transgender people. Kellan E. Baker, The Future of

Transgender Coverage, 376 New Eng. J. Med., 1801 (2017), available at

https://perma.cc/DLU7-DA6V. The American Psychiatric Association's Diagnostic and

Statistical Manual of Mental Disorders, Fifth Edition (2013),7 has also formally recognized that

transgender people may experience gender dysphoria, a medical condition defined by "a marked

incongruence between one's experienced/expressed gender and their assigned gender" that is

"associated with clinically significant distress or impairment in social, occupational, or other

important areas of functioning." Gender-affirming health services for minors, such as puberty

blockers and hormone therapies with testosterone or estrogen, can reduce dysphoria and improve

other markers of well-being, such as quality of life, interpersonal and psychological functioning,

and self-esteem. See National Academies of Sciences, Engineering, and Medicine,

Understanding the Well-Being of LGBTQI+ Populations 363-64 (2020), available at

https://perma.cc/77TP-L6DU. Additionally, studies show that suppressing development of

secondary sex characteristics reduces the need for future surgery by preventing physical changes

that are otherwise irreversible and allowing youth more time to explore their gender identity. Id.;

Jason Raftery, et al., Ensuring Comprehensive Care and Support for Transgender and Gender-

Diverse Children and Adolescents, 142 Pediatrics No. 4 (Oct. 2018), available at

https://perma.cc/L9X6-ALEP. By contrast, transgender minors who do not receive gender-

affirming care face increased rates of victimization, suicide, substance abuse, and other

potentially risky behavior. See, e.g., U.S. Dep't Health & Human Servs. Weekly Morbidity and




7 The Diagnostic and Statistical Manual of Mental Disorders is issued by the American Psychiatric Association and
is a widely utilized and recognized resource for clinical practice used by mental health clinicians and researchers.

                                                         22
                                                                                                     4:2 l-cv-450-JM
       Case 4:21-cv-00450-JM Document 19 Filed 06/17/21 Page 23 of 28




Mortality Rep. Vol. 68, Transgender Identity and Experiences of Violence Victimization,

Substance Use, Suicide Risk, and Sexual Risk Behaviors Among High School Students - 19

States and Large Urban School Districts, 2017, 67-71 (Jan. 25, 2019), available at

https://perma.cc/N7TR-X6Q9. In short, the medical community is in overwhelming accord that

gender-affirming care is clinically indicated.

         Further, rather than being experimental, the care prohibited by Act 626 has been

recognized as part of the standards of care by major medical associations. For example, the

American Medical Association (AMA) recognizes that "standards of care and accepted

medically necessary services that affirm gender or treat gender dysphoria may include mental

health counseling, non-medical social transition, gender-affirming hormone therapy, and/or

gender-affirming surgeries," and that "[e]very major medical association in the United States

recognizes the medical necessity of transition-related care for improving the physical and mental

health oftransgender people." Letter from J. Madara, CEO, Am. Med. Ass'n to Bill McBride,

Exec. Dir., Nat'! Governors Ass'n, Apr. 26, 2021 (hereinafter AMA Letter), available at

https://perma.cc/3DO8-KXCE. 8

         Focusing on surgical treatments for minors like "genital or nongenital gender

reassignment surgery" that are prohibited by Act 626 is a red herring. Act 626 § 3 (to be codified

at Ark. Code Ann. 20-9-1501 (6)(A)(ii)). In reality, those treatments are very rarely prescribed for

transgender minors. In fact, treatment guidelines for children and adolescents require a



8 See also "Frontline Physicians Call on Politicians to End Political Interference in the Delivery of Evidence Based
Medicine," May 15, 2019 (statement issued on behalf of American Academy of Family Physicians, American
Academy of Pediatrics, American College of Obstetricians and Gynecologists, American College of Physicians,
American Osteopathic Association, and American Psychiatric Association regarding state laws that "inappropriately
interfere with the patient-physician relationship, unnecessarily regulate the evidence-based practice of medicine and,
in some cases, even criminalize physicians who deliver safe, legal, and necessary medical care"), available at
https://perma.cc/TR52-77XB (last visited June I 6, 202 I).

                                                         23
                                                                                                     4:2 l-cv-450-JM
       Case 4:21-cv-00450-JM Document 19 Filed 06/17/21 Page 24 of 28




methodical, step-by-step treatment regimen that infrequently leads to surgery for minors. For

example, the Endocrine Society sets specific, evidence-based clinical practice guidelines for

gender dysphoric/gender-incongruent people, including specific recommendations for treatment

of adolescents. Generally recommended treatment begins with hormone-suppression when a

minor starts puberty. And the addition of gender-affirming hormones is only recommended

"after a multidisciplinary team has confirmed the persistence of gender dysphoria/gender

incongruence and [the transgender individual has] sufficient mental capacity to give informed

consent" (which is estimated to be present by age 16). See Endocrine Treatment of Gender-

Dysphoric/Gender-Incongruent Persons: An Endocrine Society Clinical Practice Guideline, 102

J. of Clinical Endocrinology & Metabolism, 3869 (2017), as amended. Additionally, the current

treatment guidelines, as found in the Standards of Care issued by the World Professional

Association for Transgender Health (WPATH),9 recommend against gender-affirming genital

surgery until someone has reached the legal age of majority to give consent for medical

procedures. See World Pro. Ass'n for Transgender Health, Standards of Care for the Health of

Transsexual, Transgender, and Gender-Conforming People, 7th ed. (2012). Indeed, Arkansas'

officials' own words undermine the "grave concern" apparently prompting this law, instead

showing Act 626 is a "solution" in search of a problem. Representative Robin Lundstrum,

originator of the law, admitted she in fact does not know of a single genital reassignment surgery

having been performed on a minor in the State. March 9 Hearing; 4:51 :22 (statement of Rep.

Lundstrum); see also Asa Hutchinson, Governor, State of Arkansas, Press Conf. Vetoing House




9WP A TII is a professional association that develops "best practices and supportive policies" related to the health
and treatment of transsexual, transgender, and gender nonconforming people.

                                                          24
                                                                                                       4:21-cv-450-JM
      Case 4:21-cv-00450-JM Document 19 Filed 06/17/21 Page 25 of 28




Bill 1570 (Apr. 5, 2021) (hereinafter Hutchinson Press Conf.) ("In Arkansas, gender

reassignment surgery is not performed on anyone under 18.").

        Rather than rely on the judgment of medical professionals and evidence-based treatment

guidelines, Arkansas has inserted itself within one of the most confidential and personal of

relationships: the physician-patient relationship. The AMA calls state laws such as this one "a

dangerous governmental intrusion into the practice of medicine." AMA Letter. In his statement

vetoing the bill, Governor Hutchinson stated that should H.B. 1570 become law, it would create

"new standards of legislative interference with physicians and parents ... put[ting] the state as

the definitive oracle of medical care, overriding parents, patients, and healthcare experts."

Hutchinson Press Conf. Indeed, multiple healthcare professionals testified against H.B. 1570

when it was under consideration, highlighting the existing treatment guidelines and the potential

of increased suicide rates among transgender minors should they be denied access to medically

necessary care as a result of the bill's passage. Mar. 9 Hearing at 5: 11 : 12 - 5: 13 :24 (statement of

Dr. Michele Hutchinson); Mar. 22 Hearing at 4:30:19-4:32:36, 4:41 :35 -4:43:57, 5:01 :25 -

5:05:53 (statements of Dr. Natalie Burr, Dr. Kathryn Stambough, Dr. Michele Hutchinson). The

Arkansas chapter of the Academy of Pediatrics even organized a rally against passage of H.B.

1570. See Tristan Hill, Arkansas Pediatricians Rally Against HB 1570, KNWA FOX 24 (Apr. 3,

2021), available at https://perma.cc/3P9L-RDPY. Indeed, in response to a question from

Representative Tippi McCullough, Representative Lundstrum admitted that she did not produce

even one "Arkansas health care professional with experience and expertise in this issue" to speak

in support of H.B. 1570. H Floor Sess. on HB. 1570, 2021 Leg. 93rd Sess., March 10, 2021 at

2:09:56, available at https://perma.cc/8XDL-X4PF.




                                                   25
                                                                                         4:21-cv-450-JM
      Case 4:21-cv-00450-JM Document 19 Filed 06/17/21 Page 26 of 28




       Act 626 cannot survive heightened scrutiny because the State's articulated objectives are

merely pretextual justifications lacking any scientific or factual basis. The law, which prohibits

widely-accepted treatment protocols, would deny transgender minors medically necessary care

solely based on their sex assigned at birth and their transgender status. If the State truly intended

to protect "vulnerable" minors, it would not insert itself into the physician-patient relationship

for purposes of depriving these minors' necessary and appropriate treatment.



                                          CONCLUSION

       Federal law bars the State of Arkansas from singling out transgender minors for

specifically and discriminatorily denying their access to medically necessary care based solely on

their sex assigned at birth. Such action would violate the Equal Protection Clause. By denying

only trans gender minors' access to medically necessary care, and penalizing the healthcare

providers who would provide it, the State does not further its purported goal of protecting the

"health and safety" of Arkansan minors but rather thwarts it by denying the most vulnerable

among them life-saving care.




                                                  26
                                                                                       4:2 l-cv-450-JM
      Case 4:21-cv-00450-JM Document 19 Filed 06/17/21 Page 27 of 28




Respectfully submitted, this Seventeenth day of June, 2021.



                                           KRISTEN CLARKE
                                           Assistant Attorney General
                                           Civil Rights Division

                                           PAMELA S. KARLAN
                                           Principal Deputy Assistant Attorney General
                                           Civil Rights Division

                                           SHAHEENA A. SIMONS
                                           Acting Deputy Assistant Attorney General
                                           Civil Rights Division

                                           CHRISTINE STONEMAN
                                           Principal Deputy Chief performing duties of chief
                                           Civil Rights Division
                                           Federal Coordination and Compliance Section

                                           ANNA MEDINA
                                           Acting Deputy Chief
                                           Civil Rights Division
                                           Federal Coordination and Compliance Section


                                           D~deKERVOR
                                           CA Bar No. 269169
                                           ALYSSA C. LAREAU
                                           NY Bar No. 4265328
                                           Trial Attorneys
                                           Civil Rights Division
                                           Federal Coordination and Compliance Section
                                           950 Pennsylvania Ave. NW - 4CON, 7th Floor
                                           Washington, DC 20530
                                           Telephone: (202) 616-2271
                                           Dylan.deKervor@usdoj.gov
                                           Attorneys for the United States ofAmerica




                                               27
                                                                                 4:21-cv-450-JM
       Case 4:21-cv-00450-JM Document 19 Filed 06/17/21 Page 28 of 28




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF ARKANSAS



DYLAN BRANDT, et al.,                        )
                                             )
Plaintiffs,                                  )
                                             )
vs.                                          ) Case No. 4:21-cv-450-JM
                                             )
LESLIE RUTLEDGE, et al.,                     )
                                             )
Defendants.                                  )




                                CERTIFICATE OF SERVICE

        I hereby certify that on June 17, 2021, I submitted a paper copy of the attached Statement

oflnterest on behalf of the United States of America to the Clerk of the Court, and when it is

entered into the CM/ECF system it will be served to all parties.



                                             Respectfully submitted,



                                             D~deKERVOR
                                             CA Bar No. 269169
                                             Trial Attorney
                                             Civil Rights Division
                                             Federal Coordination and Compliance Section
                                             950 Pennsylvania Ave. NW - 4CON, 7th Floor
                                             Washington, DC 20530
                                             Telephone: (202) 616-2271
                                             Dylan.deKervor@usdoj.gov




                                                                                     4:21-cv-450-JM
